—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered January 29, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The court properly credited testimony that clearly established the legality of the vehicle stop based on a traffic violation, as well as the legality of the ensuing frisk based upon defendant’s suspicious movements and the officer’s observation of a bulge in defendant’s pocket resembling a weapon. Further, defendant’s inculpatory statement, made after the arresting officer’s Miranda warning, was properly found admissible. Concur — Williams, J. P., Andrias, Wallach, Lerner and Marlow, JJ.